Exhibit 10.1

 

A.            Performance Criteria for Incentive Plan Awards for Year 2012
Pursuant to the 2003 Executive Incentive Plan

 

1.             Awardees:

 

a.             Henry J. Herrmann

b.             Michael L. Avery

c.             Thomas W. Butch

d.             Daniel P. Connealy

e.             Philip J. Sanders

 

2.             Performance Goal:

 

a.             The aggregate Incentive Plan Award to the Awardees shall equal
six percent of the Adjusted 2012 Operating Income (defined below).  The
aggregate Incentive Plan Award shall be allocated among the Awardees as follows:

 

Awardee

 

Portion of Aggregate
Incentive Plan Award

 

Henry J. Herrmann

 

25

%

Michael L. Avery

 

25

%

Thomas W. Butch

 

20

%

Daniel P. Connealy

 

10

%

Philip J. Sanders

 

20

%

 

Notwithstanding the foregoing, the Compensation Committee may, in its sole
discretion, elect to award each Awardee less of the Incentive Plan Award for the
2012 Year than is set forth above, provided that any such decrease in the
Incentive Plan Award for any one Awardee shall not increase the award for any
other Awardee.

 

b.             The term “Adjusted 2012 Operating Income” means the operating
income of the Company for its fiscal year ending December 31, 2012 (the “2012
Year”), determined pursuant to generally accepted accounting principles,
adjusted as follows:  (i) such amount shall be increased by the Company’s
interest expense for the 2012 Year; (ii) such amount shall be increased by the
Company’s federal, state and local income taxes for the 2012 Year; (iii) such
amount shall be increased by bonuses paid under Company executive compensation
and deferred compensation plans for the 2012 Year; (iv) such amount shall be
increased by losses from publicly-disclosed transactions entered into during the
2012 Year that the Compensation Committee considers to be extraordinary or
non-recurring; (v) such amount shall be decreased by gains from
publicly-disclosed transactions entered into during the 2012 Year that the
Compensation Committee considers to be extraordinary or non-recurring; (vi) such

 

--------------------------------------------------------------------------------


 

amount shall be increased by any net losses during the 2012 Year from entities,
trades or businesses and lines of businesses acquired from unrelated parties
(“2012 Acquisitions”); and (vii) such amount shall be decreased by any net
profits during the 2012 Year from entities, trades or businesses and lines of
businesses acquired pursuant to 2012 Acquisitions.

 

B.            Performance Criteria for Restricted Stock Awards for Year 2012
Pursuant to the 1998 Stock Incentive Plan

 

1.             Awardees:

 

a.             Henry J. Herrmann

b.             Michael L. Avery

c.             Thomas W. Butch

d.             Daniel P. Connealy

e.             Philip J. Sanders

 

2.             Performance Goal:

 

a.             The aggregate Restricted Stock Award to the Awardees shall equal
420,000 shares of Company common stock, provided that no such award shall be
made unless the Threshold Condition (defined below) is met.  The aggregate
Restricted Stock Plan Award shall be allocated among the Awardees as follows:

 

Awardee

 

Portion of Aggregate
Incentive Plan Award

 

Henry J. Herrmann

 

25

%

Michael L. Avery

 

25

%

Thomas W. Butch

 

20

%

Daniel P. Connealy

 

10

%

Philip J. Sanders

 

20

%

 

Notwithstanding the foregoing, the Compensation Committee may, in its sole
discretion, elect to award each Awardee less of a Restricted Stock Plan Award
for the 2012 Year than is set forth above, provided that any such decrease in
the Restricted Stock Plan Award for any one Awardee shall not increase the award
for any other Awardee.  These awards, if any, are to be granted in
December 2012.

 

b.             The term “Threshold Condition” means that the quotient of
(i) Adjusted 2012 Operating Income (defined in Section A), divided by
(ii) Adjusted 2012 Equity (defined below), equals or exceeds 0.40.

 

--------------------------------------------------------------------------------


 

c.             The term “Adjusted 2012 Equity” means the quotient of (i) the sum
of Beginning 2012 Equity (defined below) plus Adjusted Ending 2012 Equity
(defined below), divided by (ii) 2.0.

 

d.             The term “Beginning 2012 Equity” means the shareholders equity of
the Company as of January 1, 2012, determined pursuant to generally accepted
accounting principles.

 

e.             The term “Adjusted Ending 2012 Equity” means the shareholders
equity of the Company as of December 31, 2012, determined pursuant to generally
accepted accounting principles, adjusted as follows:  (i) such amount shall be
increased by bonuses paid under Company executive compensation and deferred
compensation plans for the 2012 Year; (ii) such amount shall be increased by
losses from publicly-disclosed transactions entered into during the 2012 Year
that the Compensation Committee considers extraordinary or non-recurring;
(iii) such amount shall be decreased by gains from publicly-disclosed
transactions entered into during the 2012 Year that the Compensation Committee
considers to be extraordinary or non-recurring; (iv) such amount shall be
increased by any net losses during the 2012 Year from entities, trades or
businesses and lines of businesses acquired pursuant to 2012 Acquisitions; and
(v) such amount shall be decreased by any net profits during the 2012 Year from
entities, trades or businesses and lines of businesses acquired pursuant to 2012
Acquisitions.

 

--------------------------------------------------------------------------------